DETAILED ACTION

1.	This office action is in response to amendment filed on Mar. 21, 2022. Claims 1, 8, and 15 have been amended. No claim has been canceled. No new claim has been added. Claims 1-20 have been presented. Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 03/21/2022 are persuasive thus, the application is in condition to be allowed. 
4.	Regarding the rejection of the claims under 35 U.S.C. 101 software per se in view of proper amendments are persuasive as the rejection of the claims under 35 U.S.C. 101 software per se are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 101 software per se are withdrawn by the examiner.
5.	Applicant arguments on pages 9-13 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 101 Alice in view of proper amendments/arguments are persuasive as the rejection of the claims under 35 U.S.C. 101 Alice are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 101 Alice are withdrawn by the examiner.
6.	Applicant arguments on pages 14-15 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 102 in view of applicant’s proper amendments/arguments are 

Allowable Subject Matter
7. 	Independent claims 1, 8, and 15 are allowed over prior art of record. Dependent claims 2-7, 9-14, and 16-20 depend on the above-mentioned independent claims 1, 8, and 15 are allowed by virtue of its dependency. 

Examiner’s Statement of Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, and 17 are allowed in view of the prior art.
The closest prior art of Desai et al. (US 2018/0183794) discloses an application executed on a user device for service discovery and connectivity include discovering one or more cloud services for a user associated with the user device; creating and operating an interface on the user device; and intercepting traffic at the interface from one or more client applications on the user device and splitting the traffic based on configuration to the one or more cloud services (Desai, Abstract), however, the prior art taken alone or in combination fails to teach or suggest translating, at the provider domain, the at least one access policy for the consumer domain into at least one translated access policy understood by the provider domain based on whether the consumer domain and the provider domain use different policy protocols in enforcing policies in respective domains; applying, at the provider domain, the at least one translated access policy understood by the provider domain to the data request; and sending, from the provider domain to the consumer domain, a response to the data request, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was 
Dependent claims 2-7, 9-14, and 16-20 depend upon the above-mentioned allowed independent claims 1, 8, and 15 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sridhar et al. US 10659450 disclosing enforcing security during federated single sign-on (SSO) authentication without modifying a trust relationship between a service provider (SP) and an identity provider (IDP). In particular, it relates to configuring the IDP to use a proxy-URL for forwarding an assertion generated when a user logs into the SP, in place of an assertion consumer service (ACS)-URL of the SP. It also relates to configuring an assertion proxy, at the proxy-URL, to use the SP's ACS-URL for forwarding the assertion to the SP.
Truong et al. 2019 IEEE International Conference on Blockchain, "Towards Secure and Decentralized Sharing of IoT Data", disclosing PRIMA, disclosing Sash, the first secure and decentralized IoT data-sharing framework over blockchains that provides auditable access control policy updates and data owner remuneration where a data marketplace and two sharing schemes based on ACLs and prefix encryption and by integrating Sash as an extension.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437